Case 3:17-cv-00007-GTS-ML Document 101-21 Filed 05/31/19 . Page 1 of 2

Josh Cotter

 

From: Dyer, Katharine R <KRDyer@vestal.k12.ny.us>
Sent: Thursday, December 01, 2016 11:02 PM

To: Caddick, Deborah S$

Subject: . VS.

Attachments: Decist.docx

Hello,

| wanted to send the written description of what happened today. Thank you for meeting with me earfier...| did talk to

Connor too. Here is a better list of students who were nearby: JR AGIR® Qigp Gp Cami gap OaeEp
Wee, Ga ake Gia ere. AGED GREP 8629 sGvhen she returned from Guidance). Please let

me know if there is anything | should do before class tomorrow (he is in 4" period).

Thanks,

Kate

Katharine Dyer

High Schoo! Math Teacher
Vestal High School
607-757-2285

 

CONFIDENTIALITY NOTE: The information contained in this transmission is intended only for the personal
and confidential use of the recipient. If you have received this transmission and you are not a recipient as listed
above, you have received this transmission in error and any review, dissemination, distribution or copying of
this transmission is strictly prohibited. If you have received this transmission in error, please immediately call

ihe sender and delete this transmission from your system,
Case 3:17-cv-00007-GTS-ML Document 101-21 Filed 05/31/19 Page 2 of 2

Date: 12/1/2046
Class: Foundations of College Math

Room: 148
Time: 4" period

Student: Vincent Spere

Today in class we were reviewing for tomorrow’s quiz. | had handed out a review sheet and put
students into groups. Each group was given a note sheet and assigned-two questions to work on. Every

10 minutes we-rotated questions.

While | was passing out the worksheet Vincent said “Drexel” while looking at me. This is my street
name. Later, while working in his group he said my husband’s first and middle name aut loud. Towards .
the end of class, he and another student were talking about how funny something would be and one of

them said “4205”; which is my house number.

i tatked to him briefly after class. | did not say anything specifically about him knowing my personal
information, but asked him if something was bothering him. He safd he is upset at the way the schaal
handles things. | explained while in class my goal Is to help everyone be sticcessful and meet the
requirements for SUNY Broome, | told him that If there was something specifically bothering him |
would be happy to discuss It. He sald it was 2 bunch of things and nothing specific Involving this class

was bothering him at this time.

i met with Ms. Caddick after school and she told me that she had met with Vincent earller In the day
concerning the write up | turned In on Tuesday, November 22", { had written him up for refusing to
ture off a video on his phone that he was playing loudly during class. After asking him bwice to turn it
off, | then asked him to go to the Assistant Principal’s Office. He called me a “fucking racist” as he

packed up and was then escorted to the office.

Nearby students on Dec ist:
PEP, vere ap GR @) a Cpa er ais aay
Cay: GR HBB (when returned from Guidance}

VS000806
